    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 1 of 24
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              November 20, 2020
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

KELLY VANDENBERG,               §
                                §
      Plaintiff,                §
VS.                             §               CIVIL ACTION NO. 4:18-CV-379
                                §
UNIVERSITY OF SAINT THOMAS, aka §
UNIVERSITY OF ST. THOMAS        §
(HOUSTON)                       §
                                §
      Defendant.

                      MEMORANDUM OPINION AND ORDER

         Plaintiff, Kelly Vandenberg (“Vandenberg” or “Plaintiff”), sued her former

employer, the University of Saint Thomas (“St. Thomas” or “Defendant”), under Title

VII of the Civil Rights Act of 1964 and 42 U.S.C. § 1981, alleging that she was

discriminated against based on her race. Vandenberg also asserts that St. Thomas

retaliated against her in violation of Title VII of the Civil Rights Act. Before the Court

are Defendant’s Renewed Motion for Summary Judgment and Defendant’s Motion to

Strike Portions of Plaintiff’s Summary Judgment Evidence. (Dkt. 60 and Dkt. 69)

         After reviewing the motions, the responses, the replies, the summary judgment

record as a whole, and the applicable law, the Court GRANTS IN PART and DENIES

IN PART St. Thomas’s motion to strike. (Dkt. 69) The Court GRANTS St. Thomas’s

motion for summary judgment. (Dkt. 60)




1 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 2 of 24




                                    BACKGROUND

         Poldi Tschirch, who is White, hired Vandenberg, who is also White, as an

assistant professor at St. Thomas’s School of Nursing in May 2012. Vandenberg was

employed under a twelve-month, non-tenure-track contract which expired in June 2013.

(Dkt. 68-1 at 64:25‒67:10) Vandenberg’s employment contract was renewed for the next

three academic years, ending with the 2015–2016 term. (Dkt. 60-F at 2–4) In addition to

teaching, Vandenberg served as the course coordinator for some of her courses. (Dkt. 60-

C at 69:4–6)

         Vandenberg contends that her supervisor, Angela Chambers, discriminated against

her by giving a colleague, Dr. Lucindra Campbell-Law, preferential treatment. (Dkt. 68 at

232:19-25, 235:14–238:8, 312:14–23) Specifically, Vandenberg alleges that Chambers

permitted Campbell-Law to go on a study abroad trip but refused to allow Vandenberg to

attend a different study abroad program, gave Campbell-Law more access to committees,

and stopped Vandenberg’s research. (Dkt. 68 at 232:19-25, 235:14–238:8, 312:14–23)

Vandenberg claims that she was fired in May 2016, shortly after she complained about

being discriminated against, and was replaced by Yvette Rolle, who is Black.

         In November 2015, Vandenberg was placed on a Performance Improvement Plan

(“PIP”). (Dkt. 60 at Ex. K) According to Tschirch and Campbell-Law, Vandenberg failed

to collaborate with stakeholders in planning and implementing her courses and was not

effectively communicating with students. (Dkt. 60 at Ex. K) Vandenberg also received

complaints from students in which they said that Vandenberg disregarded their feelings

and did not conduct her course in a manner that was conducive to holistic learning. (Dkt.


2 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 3 of 24




60-C at 100:7–101:24, 125:19–126:10) On November 23, Vandenberg met with her

supervisor, Chambers, who is Black, and Randy Graham, Associate Vice President—

Human Resources, who is White, to go over the PIP. (Dkt. 60-C at 161:10–19, 231:1–3)

Vandenberg was removed from her position as a course coordinator, although she

continued teaching as an assistant professor. Vandenberg claims that another White

employee, Pamela Hodges, experienced similar treatment at St. Thomas and was also put

on a PIP based on false allegations and then fired after complaining about discrimination.

(Dkt. 68 at Ex. 5; Dkt. 68 at Ex. 23)

         On December 21, 2015, Vandenberg wrote a letter to Tschirch, Chambers, and

Graham, alleging that the allegations in the PIP were false and racially motivated. (Dkt. 7

at p. 4; Dkt. 68 at Ex. 11) Graham met with Vandenberg for the first time on January 22,

2016 to investigate her complaint. (Dkt. 60-C at 119:25–120:3; Dkt. 7 at 4) According to

Defendant, Tschirch decided not to renew Vandenberg’s employment contract on January

22, 2016. (Dkt. 60-B at para. 9; Dkt. 60 at Ex. B-1) Vandenberg remained employed as

an assistant professor until May 13, 2016. (Dkt. 60 at Ex. L)

         Vandenberg filed a Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on February 23, 2016, alleging that St. Thomas had

discriminated against her based on her race and retaliated against her for protected

activities. (Dkt. 60 at Ex. M) Vandenberg updated her charge to add allegations of

discrimination and retaliation based on the nonrenewal of her contract on July 14, 2016.

(Dkt. 60 at Ex. N) Vandenberg filed this lawsuit on February 8, 2018, alleging




3 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 4 of 24




discrimination based on disparate treatment, discrimination based on a mixed-motive

theory, and retaliation under Title VII. (Dkt. 53 at paras. 50–61)

                                   APPLICABLE LAW

   A. Summary Judgment Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322‒24 (1986). “A

genuine dispute of material fact exists when the ‘evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Burrell v. Prudential Ins. Co. of Am.,

820 F.3d 132, 136 (5th Cir. 2016) (quoting Anderson v. Liberty Lobby, 477 U.S. 242, 248

(1986)). The court must view the facts and draw all reasonable inferences in the light

most favorable to the nonmoving party. Darden v. City of Fort Worth, 880 F.3d 722, 727

(5th Cir. 2018).

         “Where the non-movant bears the burden of proof at trial, ‘the movant may merely

point to the absence of evidence and thereby shift to the non-movant the burden of

demonstrating . . . that there is an issue of material fact warranting trial.” Kim v. Hospira,

Inc., 709 F. App’x 287, 288 (5th Cir. 2018) (quoting Nola Spice Designs, L.L.C. v.

Haydel Enters., Inc., 783 F.3d 527, 536 (5th Cir. 2015)). A fact is material if “its

resolution could affect the outcome of the action.” Nunley v. City of Waco, 440 F. App’x

275, 277 (5th Cir. 2011).

         If the movant produces evidence that tends to show that there is no dispute of

material fact, the nonmovant must then identify evidence in the record sufficient to


4 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 5 of 24




establish the dispute of material fact for trial. Celotex, 477 U.S. at 321‒23. The

nonmovant must “go beyond the pleadings and by her own affidavits, or by depositions,

answers to interrogatories and admissions on file, designate specific facts showing that

there is a genuine issue of material fact for trial.” Giles v. Gen. Elec. Co., 245 F.3d 474,

493 (5th Cir. 2001) (citing Celotex, 477 U.S. at 324). The party opposing summary

judgment must identify specific evidence in the record and articulate how that evidence

supports its claim. Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).

“This burden will not be satisfied by ‘some metaphysical doubt as to the material facts,

by conclusory allegations, by unsubstantiated assertion, or by only a scintilla of

evidence.’” Jurach v. Safety Vision, L.L.C., 642 F. App’x 313, 317 (5th Cir. 2016)

(quoting Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005)). Allegations

in a plaintiff’s complaint are not evidence. Wallace v. Tex. Tech Univ., 80 F.3d 1042,

1047 (5th Cir. 1996) ([P]leadings are not summary judgment evidence.”); Johnston v.

City of Hous., Tex., 14 F.3d 1056, 1060 (5th Cir. 1995) (For the nonmovant, “only

evidence—not argument, not facts in the complaint—will satisfy the burden.”) (quoting

Solo Serve Corp. v. Westown Assoc., 92 F.2d 160, 164 (5th Cir. 1991); see also Grizzle v.

Traveler’s Health Network, Inc., 14 F.3d 261, 268 (5th Cir. 1994) (noting that an

employee’s “self-serving generalized testimony stating her subjective belief that

discrimination occurred . . . is simply insufficient to support a jury verdict in plaintiff’s

favor”); Int’l Shortstop v. Rally’s, Inc., 939 F.2d 1257, 1266 (5th Cir. 1991) (“Summary

judgment, to be sure, may be appropriate even where elusive concepts such as motive or

intent are at issue . . . if the nonmoving party rests merely upon improbable inferences,


5 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 6 of 24




and unsupported speculation.”) (quoting Medina-Munoz v. R.J. Reynolds Tobacco Co.,

896 F.2d 5, 8 (1st Cir. 1990) (alteration in original)). “If the nonmoving party fails to

make a showing sufficient to establish the existence of an element essential to its case

and on which it will bear the burden of proof at trial, summary judgment must be

granted.” Celotex, 322‒23.

   B. St. Thomas’s Motion to Exclude Certain Summary Judgment Evidence

         The admissibility of evidence is “governed by the same rules, whether at trial or

summary judgment.” Paz v. Brush Engineered Materials, Inc., 555 F.3d 383, 387‒88 (5th

Cir. 2009). Although the substance or content of the evidence needs to be admissible,

“the material may be presented in a form that would not, in itself, be admissible at trial.”

Lee v. Offshore Logistical & Transp., L.L.C., 859 F.3d 353, 355 (5th Cir. 2017). “[T]he

burden is on the proponent to show that the material is admissible as presented or to

explain the admissible form that is anticipated.” Id. In determining whether a dispute over

a material fact exists, courts may not consider unauthenticated documents or hearsay.

Johnson v. Spohn, 334 F. App’x 673, 677‒78 (5th Cir. 2009). Legal conclusions and

statements made without personal knowledge are also inadmissible. See Fed. R. Evid.

602, 701, 702.

         Affidavits and declarations used to support or oppose a motion for summary

judgment “must be made on personal knowledge, set out facts that would be admissible

in evidence, and show that the affiant or declarant is competent to testify on the matters

stated.” Fed. R. Civ. P. 56(c)(4). A nonmoving party may not manufacture a dispute of



6 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 7 of 24




fact merely to defeat a motion for summary judgment by submitting an affidavit that

impeaches prior testimony without explanation. Doe ex rel. Doe v. Dall. Indep. Sch.

Dist., 220 F.3d 380, 386 (5th Cir. 2000). “Under the sham affidavit doctrine, a district

court may refuse to consider statements made in an affidavit that are ‘so markedly

inconsistent’ with a prior statement as to ‘constitute an obvious sham.’” Winzer v.

Kaufman Cty., 916 F.3d 464, 472 (5th Cir. 2019) (quoting Clark v. Resistoflex Co., 854

F.2d 762, 766 (5th Cir. 1988)). This is especially true when no explanation is given for

the discrepancy. Hackett v. United Parcel Serv., 736 F. App’x 444, 449 (5th Cir. 2018)

(per curiam). However, when “considering a motion for summary judgment, a district

court must consider all the evidence before it and cannot disregard a party’s affidavit

merely because it conflicts to some degree with an earlier statement.” Winzer, 916 F.3d at

472 (quoting Kennett-Murray Corp. v. Bone, 622 F.2d 887, 893 (5th Cir. 1980)).

   C. Title VII and Section 1981

         Claims of intentional discrimination under Title VII fall under the same rubric of

analysis as claims of intentional discrimination under 42 U.S.C. § 1981. See, e.g., Raggs

v. Miss..Power & Light Co., 278 F.3d 463, 488 (5th Cir. 2002). Title VII of the Civil

Rights Act of 1964 prohibits employers from discriminating based on “race, color,

religion, sex, or national origin.” 42 U.S.C. § 2000e–2(a)(1). Title VII also makes it

unlawful for an employer to retaliate against employees who have opposed

discrimination or who have engaged in “protected activities.” Clark Cnty. Sch. Dist. v.

Breeden, 532 U.S. 268, 269 (2001).



7 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 8 of 24




         Where a plaintiff does not provide direct evidence of discrimination, Title VII

claims proceed under the McDonnell Douglas framework. See McDonnell Douglas Corp.

v. Green, 411 U.S. 792, 802‒05 (1973). “Analysis under the well-established McDonnell

Douglas framework proceeds as follows: (1) the plaintiff must first establish a prima

facie case of discrimination; (2) the burden then shifts to the defendant to provide a

legitimate, nondiscriminatory reason for the employment action; and if that burden is

satisfied, (3) the plaintiff must offer evidence that the proffered reason is a pretext for

racial discrimination.” Knatt v. Hosp. Serv. Dist. No. 1 of E. Baton Rouge Par., 327 F.

App’x 472, 482 (5th Cir. 2009). To establish a prima facie case of discrimination,

Vandenberg must show that (1) she is a member of a protected class; (2) she was

qualified for the position; (3) she was subject to an adverse employment action; and (4)

she was replaced by someone outside the protected class, or, was treated less favorably

than “similarly situated” employees who were not members of the protected class. See,

e.g., Bryan v. McKinsey & Co., 375 F.3d 358, 360 (5th Cir. 2004). The plaintiff must

“produce evidence from which a jury could conclude that the employer’s articulated

reason is pretextual.” Cannon v. Jacobs Field Servs. N. Am., Inc., 813 F.3d 586, 590 (5th

Cir. 2016). The plaintiff’s evidence must show “that the legitimate reasons offered by the

defendant were not its true reasons, but were a pretext for discrimination.” Squyres v.

Heico Cos., L.L.C., 782 F.3d 224, 231 (5th Cir. 2015). “[A] plaintiff’s prima facie case,

combined with sufficient evidence to find that the employer’s asserted justification is

false, may permit the trier of fact to conclude that the employer unlawfully




8 / 24
    Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 9 of 24




discriminated.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 147–48

(2000).

         Under the discrimination prong of a Title VII claim, “[a]dverse employment

actions include only ultimate employment decisions such as hiring, granting leave,

discharging, promoting, or compensating.” McCoy v. City of Shreveport, 492 F.3d 551,

556 (5th Cir. 2007). “[A]n employment action that ‘does not affect job duties,

compensation, or benefits’ is not an adverse employment action.” Pegram v. Honeywell,

Inc., 361 F.3d 272, 282 (5th Cir. 2004) (quoting Banks v. E. Baton Rouge Par. Sch. Bd.,

320 F.3d 570, 575 (5th Cir. 2003)).

         To establish a claim for retaliation under Title VII, Vandenberg must show that

“(1) [she] engaged in activity protected by Title VII; (2) the employer took adverse

employment action against [her]; and (3) a causal connection exists between that

protected activity and the adverse employment action.” Zamora v. City of Houston, 798

F.3d 326, 331 (5th Cir. 2015). “[T]he range of employer actions prohibited by title VII’s

anti-retaliation provisions is broader than the range covered by its anti-discrimination

provisions.” Mitchell v. Snow, 326 F. App’x 852, 855 (5th Cir. 2009) (citing Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006)). To be considered an adverse action

under the retaliation prong, “the employer’s actions must be harmful to the point that they

could well dissuade a reasonable worker from making or supporting a charge of

discrimination.” Burlington, 548 U.S. at 57.

                                       ANALYSIS

   A. St. Thomas’s Motion to Strike


9 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 10 of 24




             1. Statements from Vandenberg’s Declaration About Tschirch’s Involvement
                and Responsibilities at the School of Nursing and Other Employees’
                Performance
          St. Thomas asks the Court to exclude statements from Vandenberg’s Declaration

(Dkt. 68 at Ex. 3) about Tschirch’s involvement and responsibilities at the School of

Nursing on the grounds that they are entirely speculative and not based on personal

knowledge. St. Thomas points in particular to these statements:

                     Paragraph 1: Tschirch did not directly supervise us in any way, and
                      everything had to go through Dr. Chambers first in the chain of
                      command. For example, Dr. Tschirch was not involved in changing
                      the classes from lecture to online; that was Dr. Chambers’s decision.

                     Paragraph 5: Dr. Tschirch was not involved in my performance
                      improvement plan (“PIP”). It was [Chambers] that made the choice
                      to put me on a PIP and wrote up all the false allegations because of
                      my race . . . Finally, Dr. Tschirch did not make the decision to
                      terminate me, at least without [Chambers] convincing her with lies
                      to do it based on the fact that I am white.



          St. Thomas argues that as an assistant professor, Vandenberg was not involved in

personnel or administrative decision making and as such, has no basis of personal

knowledge for these statements. Vandenberg asserts that as an employee of the School of

Nursing, Vandenberg had knowledge about who her supervisors were. She also asserts

that she knows who placed her on the PIP because she was there when it was delivered.

          “A district court may rely upon affidavits in the summary judgment context where

the affiants’ ‘personal knowledge and competence to testify are reasonably inferred from

their positions and the nature of their participation in the matters to which they swore.’”

Lohn v Morgan Stanley DW, Inc., 652 F. Supp. 2d 812, 844 (S.D. Tex. 2009) (citing



10 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 11 of 24




DIRECTV, Inc. v. Budden, 420 F3d 521, 530 (5th Cir. 2005)). Viewing the evidence in

the light most favorable to the nonmovant, Vandenberg could have personal knowledge

of the chain of command at the School of Nursing and of who her supervisors were.

Therefore, St. Thomas’s motion to strike paragraph 1 of Vandenberg’s declaration is

DENIED.

          St. Thomas also asks the Court to strike the following statement by Vandenberg

about the performance of other faculty members at the school:

                    Paragraph 4: During my tenure as Assistant Professor at the St.
                     Thomas School of Nursing, all faculty had student complaints.
                     [Campbell-Law] told me that she also received negative student
                     comments in her IDEA scores.
          St. Thomas argues that Vandenberg lacks personal knowledge about the

performance of other faculty members at the school and that this statement contradicts

Vandenberg’s deposition testimony that she has no knowledge about Campbell-Law’s

IDEA scores or whether students complained about her. (Dkt. 60-C at 151:16–152:1)

Vandenberg responds that because the evidence is capable of being presented in a way

that is admissible at trial, either through the present sense impression hearsay exception,

Fed. R. Evid. 803(1), as the admission of a party opponent, Fed. R. Evid. 801(d)(2), or by

compelling Campbell-Law to testify at trial.

          As St. Thomas points out, Campbell-Law’s alleged statement to Dr. Vandenberg

would not be admissible at trial through the present sense impression hearsay exception,

which applies only to “[a] statement describing or explaining an event or condition, made

while or immediately after the declarant perceived it.” Fed. R. Evid. 803(1). Likewise,



11 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 12 of 24




the statement would not be admissible as an admission of a party opponent. For a

statement to qualify as a party admission in an employment discrimination case in the

Fifth Circuit, the declarant must be “involved in the decision-making process affecting

the employment action involved.” Lay v. Singing River Health Sys., 694 F. App’x 248,

257 (5th Cir. 2017). Because Vandenberg has not contended that Campbell-Law was

involved in any of the adverse employment actions she experienced, this statement would

not be admissible as an admission by a party opponent. However, Campbell-Law may be

compelled to testify at trial, so this information is capable of being presented in a manner

that is admissible at trial.

          Vandenberg’s statement does not sufficiently contradict her deposition testimony

to be considered a “sham affidavit.” “Under the sham affidavit doctrine, a district court

may refuse to consider statements made in an affidavit that are ‘so markedly inconsistent’

with a prior statement as to ‘constitute an obvious sham.’” Winzer v. Kaufman Cty., 916

F.3d 464, 472 (5th Cir. 2019) (quoting Clark v. Resistoflex Co., 854 F.2d 762, 766 (5th

Cir. 1988)). Here, Dr. Vandenberg’s declaration statement that Dr. Campbell-Law told

her she received negative reviews from students is consistent with Dr. Vandenberg’s

deposition. In her deposition, Vandenberg stated, “Lucindra Campbell-Law told me [the

students] tore me up too.” (Dkt. 60-C at 151:8–15)

          Accordingly, Defendant’s motion to strike paragraph 4 is DENIED.

             2. Vandenberg’s Statements that St. Thomas’s Decisions Were Motivated by
                Race




12 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 13 of 24




          St. Thomas next asks the Court to strike statements from Vandenberg’s declaration

that St. Thomas’s decisions were motivated by race. As examples, St. Thomas lists:

                     Paragraph 2: “I understood that my contract would be renewed each
                      year, but for being treated unfairly because of my race.”

                     Paragraph 3: “This is just a vague accusation [Chambers] made up,
                      so she used to get rid of me because I am white.”


                     Paragraph 4: “I was singled out for discipline over such scores
                      because of my race.”

                     Paragraph 5: “It was [Chambers] that made the choice to put me on a
                      PIP and write up all the false allegations because of my race . . .
                      Finally, Dr. Tshirch did not make the decision to terminate me, at
                      least without Angelina convincing her with lies to do it based on the
                      fact that I am white.”

                     Paragraph 6: “Additionally, [Chambers] and [Cambell-Law] were
                      able to take a group of students on the Haiti study abroad that was
                      way smaller than what the university allowed, all because they were
                      black.”

          St. Thomas argues that these statements are conclusory, speculative, and not valid

summary judgment evidence. St. Thomas also argues that the statements should be struck

because they contradict Vandenberg’s deposition testimony without giving an

explanation for the discrepancy. Vandenburg responds that her statements go beyond

conclusory statements to give the basis for her conclusions.

          Vandenberg’s statements that these decisions were motivated by race are

conclusory and speculative. As such, the defendant’s motion to strike these portions of

the statements is GRANTED. The defendant’s motion to strike paragraph 5 in its entirety

is GRANTED because paragraph 5 directly contradicts Vandenberg’s deposition


13 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 14 of 24




testimony that she knew that Tschirch was involved in creating the PIP. (Dkt. 68-1 at

210:2–16) Defendant’s motion to strike the rest of the factual allegations in the

aforementioned paragraphs is DENIED because they are not sufficiently contradictory to

the deposition testimony to constitute a sham affidavit. See Hackett v. United Parcel

Serv., 736 F. App’x 444, 449 (5th Cir. 2018) (per curiam).

             3. Statements from Hodges’s Declaration

          St. Thomas asks this Court to strike several paragraphs from Pamela Hodges’s

declaration (Dkt. 68 at Ex. 5) on the grounds that the statements are not based on personal

knowledge and are conclusory. Specifically, St. Thomas asks the Court to strike:

                       Paragraph 1: “Poldi Tschirch did not have any involvement or
                        directly supervise any daily activities in the School of Nursing,
                        nor other matters, such as changing class layouts, performance
                        improvement plans, or study abroad participation without us
                        going through Dr. Chambers first in the chain of command.
                        During my tenure at the University of St. Thomas, Poldi Tschirch
                        never overruled any decision of Dr. Chambers with regard to
                        nursing faculty.”

                       Paragraph 3: [Vandenberg] never had a ‘performance issue’ or
                        ‘pattern’ of failing to collaborate effectively with key
                        stakeholders in course planning and implementation . . .
                        [Vandenberg] and I worked hard to collaborate effectively with
                        key stakeholders in course planning and implementation.
                        [Vandenberg] and I worked hard to communicate with
                        [Chambers] and work with others, including [Campbell-Law], in
                        planning and implementing our courses in students’ best
                        interests.”


                       Paragraph 6: “During my tenure as Associate Professor at the
                        University of St. Thomas School of Nursing, the only real
                        difference between an ‘Associate Professor,’ ‘Assistant
                        Professor,’ and ‘Professor’ was the title itself; the duties and


14 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 15 of 24




                          responsibilities were the same for both titles because we were all
                          just ‘faculty.’”

                        Paragraph 4: “During my tenure as Associate Professor at the
                         University of St. Thomas School of Nursing, all of the faculty
                         had subjective student complaints, including Lucindra Campbell-
                         Law, who is black. I know this from talking with the other
                         faculty and discussing their own student complaints.”



          Vandenberg responds that Hodges’s employment at St. Thomas provided her with

the personal knowledge required to make those statements. This Court finds that, with the

exception of the statement in paragraph 1 that “Poldi Tschirch never overruled any

decision of Dr. Chambers with regard to nursing faculty,” Hodges could have personal

knowledge of each of the statements sufficient to testify to them at trial. Therefore, the

defendant’s motion to strike these statements is DENIED, with the exception of the

statement in paragraph 1.

          St. Thomas also argues that the following statements from Hodges’s declaration

are conclusory and irrelevant to Vandenberg’s claim:

                        Paragraph 2: “During my tenure as an Associate Professor at the
                         University of St. Thomas School of Nursing, I understood that
                         my contract would be renewed each year, but for being treated
                         unfairly because of my race.”

                        Paragraph 3: “[Chambers’s] vague accusation that Vandenberg
                         and I didn’t collaborate effectively with key stakeholders in
                         course planning is something she fabricated to get rid of us
                         because [Vandenberg] and I are both white.




15 / 24
      Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 16 of 24




          Vandenberg responds that Courts find “me too” evidence highly probative of

discrimination, especially when the employees are in the same department, supervised by

the same people, and subject to the same kind of treatment.

          “A plaintiff in Title VII discrimination cases can introduce anecdotal evidence of

discrimination against other employees to establish that a defendant’s reasons are a

pretext for discrimination.” Jackson v. Univ. of Texas M.D. Anderson Cancer Ctr., 172 F.

Supp. 2d 860, 878 (S.D. Tex. 2001), aff’d, 54 F. App’x 404 (5th Cir. 2002). For anecdotal

evidence to be admissible, the other employees must be similarly situated to the plaintiff.

Id.

          Because Vandenberg and Pamela Hodges had different job titles and

responsibilities (Dkt. 68-3 at para. 1; Dkt. 68-5 at para. 1), they are not similarly situated.

Richardson v. United Airlines, No. 4:18-CV-1707, 2019 WL 6330718, at *8 (S.D. Tex.

Oct. 31, 2019), adopted, 2019 WL 6330482 (S.D. Tex. Nov. 26, 2019) (“Because the two

women had different job titles and responsibilities, they are not similarly situated.”).

Accordingly, Pamela Hodges’s own claim of discrimination against St. Thomas is

improper anecdotal evidence and Defendant’s motion to strike these statements is

GRANTED.

          St. Thomas also asks the Court to strike several of Hodges’s statements that

Chambers’s decisions were motivated by race because they are conclusory and irrelevant

to Vandenberg’s claims. St. Thomas targets the following statements:

                        Paragraph 2: “During my tenure as an Associate Professor at St.
                         Thomas School of Nursing, I understood that my contract would



16 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 17 of 24




                         be renewed each year, but for being treated unfairly because of
                         my race.”

                       Paragraph 3: Angelina Chambers’s vague accusation that
                        Vandenberg and I didn’t collaborate effectively with key
                        stakeholders in course planning is something she fabricated to get
                        rid of us because [Vandenberg] and I are both white.”


                       Paragraph 5: “The performance improvement plan (“PIP”)
                        Angelina put me on was just so she could terminate me later
                        because I was white.”

                       Paragraph 7: “I personally observed that the actions and conduct
                        of Dr. Chambers in their administration of the School of Nursing
                        were not based on objective criteria or based on professional
                        standards. I know this because despite Angelina Chambers
                        putting me on a PIP, I was awarded Advisor of the Year in the
                        fall of 2015.”


                       Paragraph 8: “I personally observed the actions of Angelina
                        Chambers that were deliberately calculated to favor African-
                        American faculty members over white faculty members in a
                        discriminatory manner.
          In response, Vandenberg cites Cunio v. Tex. Dep’t of Mental Health & Mental

Retardation for the proposition that in deciding whether two employees are similarly

situated for the purpose of admitting anecdotal evidence, “the determining factor is

whether the employees had nearly identical circumstances ‘from the perspective of their

employer at the time of the relevant employment decision.’” No. 6:04-CV-342, 2006 WL

8441574, at *2 (E.D. Tex. Aug. 25, 2006) (quoting Perez v. Tex. Dep’t of Crim. Justice,

395 F.3d 206, 210 (5th Cir. 2004)). However, Cunio went on to find that the plaintiff had

not presented sufficient evidence that the other employee was similarly situated to her




17 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 18 of 24




because the two employees had different job titles, different responsibilities, and different

histories of protected conduct. Id.

          Vandenberg has failed to show that Hodges is sufficiently similar to her for her

experiences to be considered as anecdotal evidence. Vandenberg was an Assistant

Professor at the University of St. Thomas, while Hodges was an Associate Professor.

(Dkt. 68-3 at para. 1; Dkt. 68-5 at para. 1) They also had different responsibilities and

taught different courses. (Dkt. 60 at Ex. B-1) Accordingly, these statements are not

proper comparator evidence, and the Defendant’s motion to strike these statements is

GRANTED.



             4. Hodges’s EEOC Charge and Letter of Determination

          St. Thomas asks the Court to strike Hodges’s EEOC Charge and Letter of

Determination (Dkt. 68 at Ex. 23) on the grounds that they consist of nothing more than

conclusory allegations, they are irrelevant to Vandenberg’s claims against St. Thomas,

and the EEOC charge is unsworn, unauthenticated, and unverified. Vandenberg responds

that the charge was signed under penalty of perjury and can be authenticated at trial.

          Although the Plaintiff cites various cases that held that EEOC determination

letters constitute admissible evidence, none of these cases involved a plaintiff trying to

introduce the EEOC determination letter of a nonparty. See Harris v. Fresenius Med.

Care, No. H-04-4807, 2006 WL 2065313 (S.D. Tex. July 24, 2006); McClure v. Mexia

Indep. Sch. Dist., 750 F.2d 396 (5th Cir. 1985); Lindsey v. Prive Corp., 161 F.3d 886 (5th



18 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 19 of 24




Cir. 1998). For the reasons given above, this Court finds that Hodges is not similarly

situated to Vandenberg. Accordingly, Hodges’s own allegations against the Defendant

are improper anecdotal evidence. Allowing Hodges’s claims into evidence would

significantly prejudice Defendant, forcing it to defend against each witness’s claims and

creating a “trial within a trial.” See Wyvill v. United Cos. Life Ins. Co., 212 F.3d 296, 303

(5th Cir. 2000). Therefore, Defendant’s motion to strike Dr. Hodges’s EEOC charge and

determination letter (Dkt. 68 at Ex. 23) is GRANTED.

   B. Vandenberg’s Discrimination Claims Under Title VII and Section 1981
          Defendant concedes that Vandenberg has established three of the four required

elements for establishing a prima facie case of discrimination under Title VII and Section

1981: (1) Vandenberg is a member of a protected class; (2) Vandenberg was qualified for

her position; and (3) the nonrenewal of Vandenberg’s contract constitutes an adverse

employment action. St. Thomas contends that the rest of Vandenberg’s complaints do not

rise to the level of adverse employment actions and that Vandenberg has failed to satisfy

the fourth prong of her prima facie case because she cannot establish that other “similarly

situated” employees were treated more favorably or that she was replaced by a person

outside her protected class. The Court agrees.

          First, Vandenberg claims that her placement on a PIP rises to the level of an

adverse action because it was a set-up to terminate her and because she was relieved of

her duties as course coordinator. She cites Thompson v. City of Waco, Tex. for the

proposition that, “[i]n certain cases, a change in or loss of job responsibilities . . . may be

so significant and material that it rises to the level of an adverse employment action.” 764


19 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 20 of 24




F.3d 500, 504 (5th Cir. 2014). However, on the same page, the Thompson Court states

that the “mere loss of some job responsibilities does not constitute an adverse

employment action.” Id. (internal quotation marks omitted) (collecting cases). Unlike in

Thompson, Vandenberg does not plead facts that, if taken as true, constitute a demotion

or significantly diminished responsibilities. See id. at 505. Vandenberg was able to, and

did, continue teaching as an assistant professor. Furthermore, the Fifth Circuit has held

that “[a]n employer’s decision to place an employee on a performance improvement plan

is not an adverse employment action.” Welsch v. Fort Bend Indep. Sch. Dist., 941 F.3d

818, 824 (5th Cir. 2019); Turner v. Novartis Pharma. Corp., 442 F. App’x 139, 141 (5th

Cir. 2011). Accordingly, Vandenberg’s placement on a PIP does not constitute an adverse

employment action for the purposes of establishing a prima facie case of discrimination

under Title VII or Section 1981.

          Vandenberg also alleges that her contract was not renewed because she is White.

However, she has failed to identify other similarly situated employees who are not White

who were treated more favorably than she was under “nearly identical circumstances.”

Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009). “The employment

actions being compared will be deemed to have been taken under nearly identical

circumstances when the employees being compared held the same job or responsibilities,

shared the same supervisor or had their employment status determined by the same

person, and have essentially comparable violation histories.” Heggemeier v. Caldwell

City, Tex., 826 F.3d 861, 868 (5th Cir. 2016). As a professor, Campbell-Law is not

similarly situated to Vandenberg, an assistant professor. Fuming Wu V. Tex. A & M Univ.


20 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 21 of 24




Sys., No. 4:10-CV-3690, 2011 WL 6130921, at *6 (S.D. Tex. Dec. 8, 2011). Campbell-

Law was a higher rank than Vandenberg, had more teaching experience, and taught

different courses. (Dkt. 69-C at 258:16–20, 259:17–21)

          Next, Vandenberg claims that she was replaced by Yvette Rolle, a Black woman.

Vandenberg offers no evidence to support this claim, other than Rolle’s biography page

from St. Thomas’s website, which shows that Rolle was hired in 2016. (Dkt. 68 at Ex.

21) She makes no attempt to refute St. Thomas’s evidence that Vandenberg’s duties were

assumed by other White assistant professors. (Dkt. 68-20 at para. 7, Interrog. No. 4) The

mere fact that St. Thomas hired a Black assistant professor after refusing to renew the

contract of a White assistant professor does not show discrimination.

          Finally, Vandenberg fails to raise a genuine issue of material fact sufficient to

show that St. Thomas’s legitimate, non-discriminatory reason for not renewing her

contract is mere pretext. Defendant’s burden at this stage is “one of production, not of

persuasion” and involves “no credibility assessment.” Heinsohn v. Carabin & Shaw,

P.C., 832 F. 3d 224, 236 (5th Cir. 2016). While teaching at St. Thomas, Vandenberg

received the lowest student evaluations of all nursing faculty and received complaints

from students about her demeanor and her professionalism. These are legitimate reasons

for not renewing Vandenberg’s contract, and Vandenberg has failed to meet her burden

of refuting these reasons by providing summary judgment evidence establishing that the

Defendant intentionally discriminated against her. See Murungi v. Xavier Univ. of La.,

313 Fed. App’x. 686, 687 (5th Cir. 2008).

   C. Vandenberg’s Retaliation Claim Under Title VII


21 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 22 of 24




          To establish a prima facie case of retaliation, Vandenberg must show that: (1) she

engaged in an activity protected by the applicable statutes; (2) she was subject to an

adverse employment action; and (3) a causal link exists between the protected activity

and the adverse employment action. Davis v. Dall. Area Rapid Transit, 383 F.3d 309, 319

(5th Cir. 2004). The employment action must be “materially adverse,” one that would

“dissuade a reasonable worker from making or supporting a charge of discrimination.”

Burlington N. & Santa Fe Rwy. Co. v. White, 548 U.S. 53, 68 (2006). A plaintiff alleging

retaliation based on a protected action must show “but for” causation, i.e. that “the desire

to retaliate was the but-for cause of the challenged employment action.” Univ. of Tex. Sw.

Med. Ctr. V. Nassar, 570 U.S. 338, 352 (2013).

          Being placed on a performance improvement plan may be the kind of “adverse

action” that could support a retaliation claim. Ray v. Tandem Computs., Inc., 63 F.3d 429,

435 (5th Cir. 1995). However, Vandenberg did not allege that she was discriminated

against or that she engaged in any other protected action until after she was placed on a

PIP. As a result, the PIP could not constitute an adverse action that shows retaliation

because there was no protected action for which the PIP could have been retaliation.

          According to Defendant, Tschirch decided not to renew Vandenberg’s contract on

22, 2016. (Dkt. 60-B at para. 9; Dkt. 60 at Ex. B-1) Vandenberg disputes this and accuses

St. Thomas of fabricating and backdating evidence. Viewing the metadata evidence in the

light most favorable to the non-movant, the decision not to renew Vandenberg’s contract

may have occurred in April 2016, after Vandenberg filed her EEOC charge.




22 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 23 of 24




          Even so, Vandenberg cannot establish that either her internal complaint on

December 21, 2015 or her EEOC charge was the but-for cause of her contract non-

renewal. Vandenberg relies on temporal proximity between the protected act and the

adverse act to establish causation. However, in the Fifth Circuit, the “burden has now

shifted to a heightened standard of ‘but-for’ causation, for which temporal proximity,

without more, will not suffice.” Hernandez v. Metro. Transit Auth. of Harris Cty., 673 F.

App’x. 414, 420 (5th Cir. 2016) (citing Strong v. Univ. Healthcare Sys., L.L.C., 482 F.3d

802, 808 (5th Cir. 2007)).

          St. Thomas has provided evidence that as dean of the nursing school, Tschirch

reviewed faculty contracts at the same time each year. Vandenberg has offered no

evidence other than her own subjective beliefs that she was retaliated against to dispute

her employer’s reason for the timing. See Dixon v. Comal County, Tex., No. 5:09-CV-

831, 2011 WL 675064, at *8 (W.D. Tex. Feb. 15, 2011) aff’d, 447 Fed. App’x. 638 (5th

Cir. 2011) (“Once the employer offers a legitimate, non-discriminatory reason for the

timing . . . the plaintiff must offer evidence to suggest that retaliation was the true

motive.”) Vandenberg herself has stated that no one at St. Thomas ever mentioned her

race. (Dkt. 60-C at 307:15–18)

          Vandenberg also alleges that Chambers harbored retaliatory motives towards

Vandenberg and influenced Tschirch to fire her. “Plaintiffs use a cat’s paw theory of

liability when they cannot show that the decisionmaker . . . harbored any [discriminatory

or] retaliatory animus. Under this theory, a plaintiff must establish that the person with a

[discriminatory or] retaliatory motive somehow influenced the decisionmaker to take the


23 / 24
   Case 4:18-cv-00379 Document 102 Filed on 11/20/20 in TXSD Page 24 of 24




[tangible employment] action.” Higgins v. Lufkin, 633 F. App’x. 229, 233 (5th Cir. 2015)

(citing Zamora v. City of Hous., 798 F.3d 326, 331 (5th Cir. 2015)). However,

Vandenberg has failed to present summary judgment evidence establishing that

Chambers had the required animus towards Vandenberg and the required influence over

Tscirch.

                                        CONCLUSION

          The Court finds that summary judgment for Defendant on Vandenberg’s Title VII

and Section 1981 claims is appropriate, and Defendant’s motion for summary judgment

is hereby GRANTED. All other pending motions are denied as moot. The Court will

issue a final judgment simultaneously with this opinion.

          SIGNED at Houston, Texas, this 20th day of November, 2020.


                                             ___________________________________
                                             GEORGE C. HANKS, JR.
                                             UNITED STATES DISTRICT JUDGE




24 / 24
